Citation Nr: 0836822	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
migraine headaches and bipolar disorder.  The veteran 
submitted a June 2005 notice of disagreement with the denial 
of entitlement to service connection for bipolar disorder.  
He subsequently perfected his appeal in September 2005.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

The Board notes that the veteran filed a claim of entitlement 
to service connection for herpes simplex virus in January 
2003.  This claim was denied in an April 2003 rating 
decision.  VA received a notice of disagreement with this 
denial in June 2005.  The veteran had one year from the date 
on which the rating decision was mailed in which to file a 
notice of disagreement  See 38 C.F.R. § 20.302(a) (2008).  If 
the veteran wishes to reopen his previously denied claim, he 
is encouraged to contact the RO to file a new claim.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's bipolar disorder is the result of a disease or 
injury in service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the November 2004 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran indicated that he had received 
treatment at the Morris Suffolk Family Practice in 1999.  
Unfortunately, the veteran stated that these records were 
unavailable.  He also indicated that records from Cripple 
Creek, Colorado and treatment records from Linda Camberg were 
also unavailable.  See veteran's statement, September 9, 
2008.  There are no other available outstanding medical 
records to be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion are triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from bipolar 
disorder that is either the result of a disease or injury in 
service, or the aggravation of a pre-existing condition.  
Specifically, the veteran has stated that he began to 
experience manic episodes during his time at West Point, 
prior to entering active duty service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

VA's General Counsel has held, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  

The General Counsel indicated that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Accordingly, the 
General Counsel held that section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003 
(2003).  The Board also notes that the United States Court of 
Appeals for the Federal Circuit reached the same conclusion 
in 2004, by holding that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  See 
Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The Court went further to 
hold that "if the government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim is one 
for service connection" rather than for service-connected 
aggravation.  Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

At the outset, the Board notes that the veteran has been 
diagnosed with bipolar disorder, thus satisfying element (1) 
of Hickson.  See private treatment record, Catherine S. 
Spayd, Ph.D., December 2, 2004.

Turning to the veteran's time in service, the service 
treatment records do not indicate the veteran was diagnosed 
with a psychiatric disorder prior to entry into service.  In 
fact, the clinical entrance evaluation noted the veteran's 
psychiatric state to be normal.  The veteran himself also 
indicated that he was in good health and did not suffer from 
depression or excessive worry, nervous trouble of any sort or 
frequent trouble sleeping.  See Standard Forms (SF) 88 and 
93, entrance examination reports, August 30, 1995.  Thus, the 
veteran is presumed to have been sound upon entry into 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).

The remainder of the veteran's service treatment records do 
not indicate the veteran complained of or received treatment 
for any psychiatric disorders during his time in service.  
Upon discharge from service, the clinical evaluation 
indicated the veteran's psychiatric state was normal.  The 
veteran himself also indicated that he did not suffer from 
nervous trouble of any sort, frequent trouble sleeping, 
depression or excessive worry.  See SF 88 and 93, separation 
examinations, February 17, 1998.  Thus, the veteran's claim 
fails to satisfy element (2) of Hickson.

In support of his claim, the veteran has submitted a 
statement of his private psychiatrist, Catherine S., Spayd, 
Ph.D., who stated that she treated the veteran on five 
occasions in 2004.  The veteran was diagnosed with bipolar 
disorder.  The examiner opined that while the veteran was 
previously diagnosed with major depressive disorder, bipolar 
disorder more accurately explained his clinical history since 
he began experiencing manic and depressive episodes in 1992.  
See private treatment record, Catherine S. Spayd, Ph.D., 
December 2, 2004.

The Board does not find this medical nexus statement to be 
persuasive.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  In the present case, there is absolutely no 
medical evidence of record to establish the veteran suffered 
from a psychiatric disorder prior to his 2004 diagnosis.  It 
is clear the examiner was merely repeating history provided 
by the veteran.  Additionally, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Dr. Spayd 
did not provide any rationale for her nexus statement, nor 
did she have access to the veteran's service treatment 
records.  Thus, the Board does not consider this opinion to 
be probative.

Additionally, the veteran has submitted an article from the 
National Institute of Mental Health regarding bipolar 
disorder.  This article is not probative evidence as it does 
not specifically relate to the veteran's particular case and 
in particular does not contain any analysis regarding the 
veteran's time in service and the possible relationship to 
his current condition.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (2008) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's bipolar 
disorder is the result of his time in service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his manic and depressive episodes.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the veteran's and other lay statements in the present case 
are outweighed by the negative service and the post-service 
treatment records (indicating bipolar disorder eight years 
after service).

Despite the veteran's claims that he received treatment for 
his psychiatric disorder within one year of his discharge 
from active duty service, there is no medical evidence of 
record to support this contention.  The first indication in 
the record of the veteran's treatment for bipolar disorder is 
in 2004, over eight years after he was discharged from 
service.

Although the veteran has established that he currently 
suffers from bipolar disorder, the evidence of record does 
not support a finding that this condition is the result of 
his time in service.  The veteran's claim fails on elements 
(2) and (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


